DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           CROSS-REFERENCE TO RELATED APPLICATION 
2.	This application claims the priority benefit of U.S. provisional application serial no. 62/892,550, filed on August 28, 2019. The entirety of the above-mentioned patent application is hereby incorporated by reference herein and made a part of this specification.

   Allowable Subject Matter
3.  	Claims 8-27 are allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 8-16, the prior art failed to disclose or reasonably suggest forming first through insulating vias (TIV) in the first encapsulant, wherein the first TIVs are electrically grounded through the contact vias; grinding the first die, the first encapsulant, and the first TIVs until the first TSVs of the first die are exposed; stacking a second die over the first die; and removing the semiconductor carrier.

6. 	Regarding Claims 17-20, the prior art failed to disclose or reasonably suggest laterally encapsulating the first dies by a first encapsulant; forming through insulating vias (TIV) in the first encapsulant, wherein the TIVs are located in the scribe line regions and are electrically grounded through the contact vias; grinding the first dies, the first encapsulant, and the TIVs until the TSVs of the 

7. 	Regarding Claims 21-27, the prior art failed to disclose or reasonably suggest forming first through insulating vias (TIV) in the first encapsulant, wherein the first TIVs are electrically grounded through the contact vias; grinding the first die, the first encapsulant, and the first TIVs to generate electrons on grinding surfaces of the first die, the first encapsulant, and the first TIVs; allowing the electrons to travel through the first TIVs to reach the contact vias of the semiconductor carrier; stacking a second die over the first die; and removing the semiconductor carrier such that the first TIVs are electrically floating.  

Remarks:
The closest prior arts are "2016/0155724" by Kim et al., and "2018/0315620" by Lee et al. However, none of the reference teaches or suggest the claimed invention, for instance “......wherein the first TIVs are electrically grounded through the contact vias; grinding the first die, the first encapsulant, and the first TIVs to generate electrons on grinding surfaces of the first die, the first encapsulant, and the first TIVs; allowing the electrons to travel through the first TIVs to reach the contact vias of the semiconductor carrier; stacking a second die over the first die; and removing the semiconductor carrier such that the first TIVs are electrically floating, as recited in the claim.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899